DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  
Appropriate correction is required.

Claim Objections
Claims 1, 5, 12, 16, and 17 are objected to because of the following informalities: 
Claims 1, 5, 12, 16, and 17 recite “a manipulation indictor”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “a manipulation indicator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Priess et al. (US 20150026027 A1) in view of Stapleton et al. (US 2022116208 A1).

Regarding Claim 1, Priess discloses a system for real-time prevention of event manipulation ([0047]: Fraud prevention systems and methods are described below for use in the prevention of account fraud and identity theft, providing real-time risk management solutions that protect online and off-line channels), comprising: 
a classical computing platform comprising a first memory, at least one first processor in communication with the first memory, and first instructions stored in the first memory, wherein the first instructions are executable by the at least one first processor ([Abstract]: Systems and methods comprise a platform including a processor coupled to a database) and configured to: 
receive first data associated with a plurality of historical events having occurred over a predetermined period of time (Fig. 2A; [Abstract]: Risk engines are coupled to the platform and receive event data and risk data from data sources; [0063]: The risk engine 202 is a real-time event processor that receives data of user events or a set of events), and 
using Artificial Intelligence (Al) including at least one Machine Learning (ML) classification algorithm to determine, based at least in part on the first data, a manipulation indictor for each of the plurality of historical events (Fig. 8; [Abstract]: The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score [the risk score corresponds to the manipulation indicator]); and 
a quantum computing platform in communication with the classical computer platform and comprising a quantum memory, at least one quantum processor in communication with the quantum memory and second instructions stored in the quantum memory, wherein the second instructions are executable by the at least one quantum processor ([1213]: Furthermore, aspects of the FPS may be embodied in microprocessors having software-based circuit emulation, discrete logic (sequential and combinatorial), custom devices, fuzzy (neural) logic, quantum devices, and hybrids of any of the above device types) and configured to: 
receive the first data and the manipulator indicator for each of the historical events, based on at least a portion of the first data ([0060]: The risk engine 202 is a real-time event processor that receives data of user events or a set of events… The risk engine 202 calculates a risk score using the event data and the user account model. The risk engine 202 uses the risk score and details of the observed event to update the user account model), 
However, Priess does not explicitly teach “transform each of the plurality of historical events into a qubit sequence having a predetermined number of qubits, entangle the qubits in the qubit sequence with qubits in a primary qubit sequence, generate, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators, and in response to receiving second data associated with a pending event requiring event commitment decisioning, perform, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence, in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, and assigning, to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence, wherein the first instructions of the classical computing platform are further configured to determine, in real-time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator.”
On the other hand, in the same field of endeavor, Stapleton teaches
transform each of the plurality of historical events into a qubit sequence having a predetermined number of qubits (Fig. 2A; [0168]: The quantum communications circuitry 212 may be any device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit qubits from or to any other device or circuitry in communication with the apparatus 200. See also para [0037]), 
entangle the qubits in the qubit sequence with qubits in a primary qubit sequence ([0006]: Each entangled quantum particle in the first set of entangled quantum particles may be entangled with a respective entangled quantum particle in a second set of entangled quantum particles associated with a second computing device. See also para [0030]),
generate, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators (Figs. 3A-3C; [0207]: In some embodiments, the quantum one-time pad generation circuitry 224 may include encoding circuitry (e.g. a qubit encoder) configured to generate a quantum one-time pad comprising a set of entangled quantum particles (e.g., qubits, qutrits, qudits) and store the set of entangled quantum particles in a set of quantum storage cells; [0222]: In some embodiments, the UI circuitry 234 may be configured to generate QEA GUI data based on data and electronic information associated with one or more quantum particles), and 
in response to receiving second data associated with a pending event requiring event commitment decisioning ([0208]: In some embodiments, the quantum one-time pad generation circuitry 224 may be further configured to store a second quantum one-time pad in a second quantum authentication device), 
perform, in real-time ([0046]: QKD is a real-time quantum cryptographic technique): 
based on at least a portion of the second data, transforming the pending event into the primary qubit sequence ([0208]: one or more quantum particles in the second quantum one-time pad are entangled with one or more respective quantum particles in the first quantum one-time pad), 
in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence ([Abstract]: measuring at least a subset of a first set of entangled quantum particles, wherein one or more quantum particles in the first set of quantum particles is entangled with a respective quantum particle in a second set of quantum particles associated with a second computing system; [0192]: The quantum basis determination circuitry may include hardware components designed or configured to determine, select, choose, or identify: a quantum basis or set of quantum bases for measuring quantum particles. See also para [0033]-[0040]), and 
assigning, to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence ([0193]: In some embodiments, the quantum basis determination circuitry includes hardware components designed or configured to generate a control signal indicative of the determined set of quantum bases (or, in some instances, an instruction to measure quantum particles based on the determined set of quantum bases) [the control signal corresponds to the manipulation indicator]), 
wherein the first instructions of the classical computing platform are further configured to determine, in real-time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator ([0177]: In some embodiments, the QC detection alert control signal may be configured to instruct, or cause, the UI circuitry 234 to generate QC detection alert GUI data (e.g., an electronic notification, e-mail, pop-up display, audible alarm) and transmit the generated QC detection alert GUI data to the input-output circuitry 206 , and the input-output circuitry 206 may be configured to receive the QC detection alert GUI data and display the received QC detection alert GUI data on one or more display screens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Priess to incorporate the teachings of Stapleton to include “transform each of the plurality of historical events into a qubit sequence having a predetermined number of qubits, entangle the qubits in the qubit sequence with qubits in a primary qubit sequence, generate, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators, and in response to receiving second data associated with a pending event requiring event commitment decisioning, perform, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence, in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, and assigning, to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence, wherein the first instructions of the classical computing platform are further configured to determine, in real-time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator.”
The motivation for doing so would be to improve session authentication, as recognized by Stapleton ([0005] of Stapleton: Computing systems, computing apparatuses, computer-implemented methods, and computer program products are disclosed herein for quantum one-time pad generation, quantum entanglement random number generation (QERNG), and quantum entanglement authentication (QEA) for improved session authentication).

Regarding Claim 2, the combined teachings of Priess and Stapleton disclose the system of Claim 1.
Stapleton further teaches wherein the second instructions are further configured to perform, in real-time, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence by determining which historical event has a qubit sequence that changes most in response to transforming the pending event into the primary qubit sequence ([0033]: For example, the second computing device may measure the subset of the second set of entangled quantum particles based on the set of quantum bases that corresponds to the set of quantum bases identified by the electronic identification received from the first computing device; [0192]: The quantum basis determination circuitry may include hardware components designed or configured to determine, select, choose, or identify: a quantum basis or set of quantum bases for measuring quantum particles; [0046]: QKD is a real-time quantum cryptographic technique.  See also para [0193],  [0168]).

Regarding Claim 3 the combined teachings of Priess and Stapleton disclose the system of Claim 1.
Stapleton further teaches wherein the second instructions are further configured to perform, in real-time, a predetermined number of iterations of: determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence ([0047]: In some embodiments, the present disclosure relates to a QERNG system configured to provide for, among other features disclosed herein, QEA between the QERNG system and a client device based on synchronized tokens comprising entangled quantum particles, where the host system and the client device generate new numbers according to a predetermined cycle (e.g., every 60 seconds, every 5 minutes) based on their respective token (e.g., by measuring quantum particles stored or maintained in corresponding quantum storage cells). See also para [0037], [0042], [0135]).

Regarding Claim 4, the combined teachings of Priess and Stapleton disclose the system of Claim 1.
Stapleton further teaches wherein the second instructions are further configured to perform iteratively in real-time: determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, wherein the determining occurs iteratively until achieving a predetermined level of confidence that the qubit sequence is the most entangled ([0047]: the host system and the client device generate new numbers according to a predetermined cycle (e.g., every 60 seconds, every 5 minutes) based on their respective token (e.g., by measuring quantum particles stored or maintained in corresponding quantum storage cells; [0135]: In some embodiments, the sequence-dependent quantum measurement schedule may comprise a predetermined sequence for each of the QERNG device 111 and the QERNG device 113 to measure their respective set of entangled quantum particles, such that subsets of entangled quantum particles are measured in a predetermined order. See also para [0037], [0042]).

Regarding Claim 5, the combined teachings of Priess and Stapleton disclose the system of Claim 1.
Priess further teaches wherein the first instructions are further configured to determine the manipulation indictor for each of the plurality of historical events based further on historical event data and one or more lists that indicate entities that have manipulated previous events (Fig. 1; [Abstract]: The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score [the risk score corresponds to the manipulation indicator]).

Regarding Claim 6, the combined teachings of Priess and Stapleton disclose the system of Claim 1.
Priess further teaches wherein the first instructions are further configured to determine, in real-time to receiving notification of the pending event, the event commitment decision based on comparing the assigned manipulation indicator to a predetermined manipulation indicator threshold ([0055]: The alert management function of the Risk Application 104 includes highly accurate risk score alerts that use adjustable thresholds to pinpoint only the most suspicious activity, isolating compromised accounts. See also para [0103]).

Regarding Claim 7, the combined teachings of Priess and Stapleton disclose the system of Claim 1.
Stapleton further teaches wherein the event is a financial transaction and the first data and second data include parties to the transaction, a transaction type, a transaction amount and a transaction time ([0180]: In other examples, the detected payload data may comprise different buyer or seller information on a digitally signed fictitious electronic mortgage; different owner information on a digitally signed fictitious financial account; different payee or payment amount on a digitally signed fictitious financial transaction (e.g., a fictitious wire transfer, mobile deposit, or electronic check); or any other suitable information).

Regarding Claim 8, the combined teachings of Priess and Stapleton disclose the system of Claim 7.
 Stapleton further teaches wherein the financial transaction comprises an exchange traded stock transaction or an over-the-counter stock transaction ([0180]: the detected payload data may comprise a detected stock transfer agreement).

Regarding Claim 9, the combined teachings of Priess and Stapleton disclose the system of Claim 7.
Stapleton further teaches wherein the second instructions are further configured to: based on the parties to the transaction, the transaction type, the transaction amount and the transaction time of each of the historical events, transform each of the plurality of historical events into the qubit sequence having the predetermined number of qubits ([0115]: In some embodiments, the QERNG server device 104 may be configured to receive a request for entangled quantum particles and generate and transmit a set of entangled quantum particles based on the request; [0180]: In other examples, the detected payload data may comprise different buyer or seller information on a digitally signed fictitious electronic mortgage; different owner information on a digitally signed fictitious financial account; different payee or payment amount on a digitally signed fictitious financial transaction (e.g., a fictitious wire transfer, mobile deposit, or electronic check); or any other suitable information).

Regarding Claim 10, the combined teachings of Priess and Stapleton disclose the system of Claim 7.
 Stapleton further teaches wherein the second instructions are further configured to: perform, in real-time, based on the parties to the transaction, the transaction type, the transaction amount and the transaction time of each of the historical events, transforming the pending event into the primary qubit sequence ([0115]: In some embodiments, the QERNG server device 104 may be configured to receive a request for entangled quantum particles and generate and transmit a set of entangled quantum particles based on the request; [0180]: In other examples, the detected payload data may comprise different buyer or seller information on a digitally signed fictitious electronic mortgage; different owner information on a digitally signed fictitious financial account; different payee or payment amount on a digitally signed fictitious financial transaction (e.g., a fictitious wire transfer, mobile deposit, or electronic check); or any other suitable information. See also para [0116]).

Regarding Claim 11, the combined teachings of Priess and Stapleton disclose the system of Claim 7.
 Priess further teaches wherein the first instructions of the classical computing platform are further configured to determine a transaction commitment decision based on the assigned manipulation indicator, wherein the transaction commitment decision provides for (i) allowing the transaction to occur, or (ii) forbidding the transaction from occurring in real-time to receiving notification of the pending transaction ([0060]:The risk engine 202 also transfers the risk score to the online banking application 210. The risk application 204 also provides alerts and allows authorized personnel to perform correlations, reporting, and investigations using the event data; [0111]: All features of the FPS work together to allow a financial institution, for example, to understand fraud instead of attempting to make a prefect binary decision on whether to block a transaction as fraud… From a risk management perspective, the fraud match application allows an institution to look at all data collected over time according to one or a defined set of criteria in order to see an overall percentage of fraudulent activity related to the criteria. This allows smarter decisions to be made).

Regarding Claim 12, Priess discloses a computer-implemented method for real-time prevention of event manipulation ([0047]: Fraud prevention systems and methods are described below for use in the prevention of account fraud and identity theft, providing real-time risk management solutions that protect online and off-line channels), the method executed by one or more computer processors ([Abstract]: Systems and methods comprise a platform including a processor coupled to a database) and comprising: 
receiving, by a classical computing processor, first data associated with a plurality of historical events having occurred over a predetermined period of time (Fig. 2A; [Abstract]: Risk engines are coupled to the platform and receive event data and risk data from data sources;  [0063]: The risk engine 202 is a real-time event processor that receives data of user events or a set of events); 
using Artificial Intelligence (AI) including at least one Machine Learning (ML) classification algorithm to determine, by a classical computing processor, based at least in part on the first data, a manipulation indictor for each of the plurality of historical events (Fig. 8; [Abstract]: The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score [the risk score corresponds to the manipulation indicator]); 
receiving, by a quantum computing processor, the first data and the manipulator indicator for each of the historical events, based on at least a portion of the first data ([0060]: The risk engine 202 is a real-time event processor that receives data of user events or a set of events… The risk engine 202 calculates a risk score using the event data and the user account model. The risk engine 202 uses the risk score and details of the observed event to update the user account model; [1213]: Furthermore, aspects of the FPS may be embodied in microprocessors having software-based circuit emulation… quantum devices, and hybrids of any of the above device types), 
However, Priess does not explicitly teach “transforming, by a quantum computer processor, each of the plurality of historical events into a qubit sequence having a predetermined number of qubits; entangling, by a quantum computer processor, the qubits in the qubit sequence with qubits in a primary qubit sequence; generating, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators; in response to receiving second data associated with a pending event requiring event commitment decisioning, performing, by a quantum computing processor, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence, in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, and assigning, to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence; and determining, by the classical computing processor, in real-time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator.”
On the other hand, in the same field of endeavor, Stapleton teaches
transforming, by a quantum computer processor, each of the plurality of historical events into a qubit sequence having a predetermined number of qubits (Fig. 2A; [0168]: The quantum communications circuitry 212 may be any device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit qubits from or to any other device or circuitry in communication with the apparatus 200. See also para [0037]); 
entangling, by a quantum computer processor, the qubits in the qubit sequence with qubits in a primary qubit sequence ([0006]: Each entangled quantum particle in the first set of entangled quantum particles may be entangled with a respective entangled quantum particle in a second set of entangled quantum particles associated with a second computing device. See also para [0030]); 
generating, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators (Figs. 3A-3C; [0207]: In some embodiments, the quantum one-time pad generation circuitry 224 may include encoding circuitry (e.g. a qubit encoder) configured to generate a quantum one-time pad comprising a set of entangled quantum particles (e.g., qubits, qutrits, qudits) and store the set of entangled quantum particles in a set of quantum storage cells; [0222]: In some embodiments, the UI circuitry 234 may be configured to generate QEA GUI data based on data and electronic information associated with one or more quantum particles); 
in response to receiving second data associated with a pending event requiring event commitment decisioning ([0208]: In some embodiments, the quantum one-time pad generation circuitry 224 may be further configured to store a second quantum one-time pad in a second quantum authentication device), 
performing, by a quantum computing processor, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence ([0046]: QKD is a real-time quantum cryptographic technique; [0208]: one or more quantum particles in the second quantum one-time pad are entangled with one or more respective quantum particles in the first quantum one-time pad), 
in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence ([Abstract]: measuring at least a subset of a first set of entangled quantum particles, wherein one or more quantum particles in the first set of quantum particles is entangled with a respective quantum particle in a second set of quantum particles associated with a second computing system; [0192]: The quantum basis determination circuitry may include hardware components designed or configured to determine, select, choose, or identify: a quantum basis or set of quantum bases for measuring quantum particles. See also para [0033]-[0040]), and 
assigning, to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence ([0193]: In some embodiments, the quantum basis determination circuitry includes hardware components designed or configured to generate a control signal indicative of the determined set of quantum bases (or, in some instances, an instruction to measure quantum particles based on the determined set of quantum bases) [the control signal corresponds to the manipulation indicator]); and 
determining, by the classical computing processor, in real-time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator ([0177]: In some embodiments, the QC detection alert control signal may be configured to instruct, or cause, the UI circuitry 234 to generate QC detection alert GUI data (e.g., an electronic notification, e-mail, pop-up display, audible alarm) and transmit the generated QC detection alert GUI data to the input-output circuitry 206 , and the input-output circuitry 206 may be configured to receive the QC detection alert GUI data and display the received QC detection alert GUI data on one or more display screens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Priess to incorporate the teachings of Stapleton to include “transforming, by a quantum computer processor, each of the plurality of historical events into a qubit sequence having a predetermined number of qubits; entangling, by a quantum computer processor, the qubits in the qubit sequence with qubits in a primary qubit sequence; generating, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators; in response to receiving second data associated with a pending event requiring event commitment decisioning, performing, by a quantum computing processor, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence, in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, and assigning, to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence; and determining, by the classical computing processor, in real-time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator.”
The motivation for doing so would be to improve session authentication, as recognized by Stapleton ([0005] of Stapleton: Computing systems, computing apparatuses, computer-implemented methods, and computer program products are disclosed herein for quantum one-time pad generation, quantum entanglement random number generation (QERNG), and quantum entanglement authentication (QEA) for improved session authentication).

Regarding Claim 13, the combined teachings of Priess and Stapleton disclose the computer-implemented method of Claim 12.
Stapleton further teaches wherein performing, in real- time, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence further comprises determining which historical event has a qubit sequence that changes most in response to transforming the pending event into the primary qubit sequence ([0033]: For example, the second computing device may measure the subset of the second set of entangled quantum particles based on the set of quantum bases that corresponds to the set of quantum bases identified by the electronic identification received from the first computing device; [0192]: The quantum basis determination circuitry may include hardware components designed or configured to determine, select, choose, or identify: a quantum basis or set of quantum bases for measuring quantum particles; [0046]: QKD is a real-time quantum cryptographic technique.  See also para [0193],  [0168]).

Regarding Claim 14, the combined teachings of Priess and Stapleton disclose the computer-implemented method of Claim 12.
 Stapleton further teaches wherein performing, in real- time, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence further comprises performing a predetermined number of iterations of determining which historical event has the qubit sequence that is most entangled with the primary qubit sequence ([0047]: In some embodiments, the present disclosure relates to a QERNG system configured to provide for, among other features disclosed herein, QEA between the QERNG system and a client device based on synchronized tokens comprising entangled quantum particles, where the host system and the client device generate new numbers according to a predetermined cycle (e.g., every 60 seconds, every 5 minutes) based on their respective token (e.g., by measuring quantum particles stored or maintained in corresponding quantum storage cells). See also para [0037], [0042], [0135]).

Regarding Claim 15, the combined teachings of Priess and Stapleton disclose the computer-implemented method of Claim 12, 
Stapleton further teaches wherein performing, in real- time, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence further comprises iteratively performing determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, wherein the determining occurs iteratively until achieving a predetermined level of confidence that the qubit sequence is the most entangled ([0047]: the host system and the client device generate new numbers according to a predetermined cycle (e.g., every 60 seconds, every 5 minutes) based on their respective token (e.g., by measuring quantum particles stored or maintained in corresponding quantum storage cells; [0135]: In some embodiments, the sequence-dependent quantum measurement schedule may comprise a predetermined sequence for each of the QERNG device 111 and the QERNG device 113 to measure their respective set of entangled quantum particles, such that subsets of entangled quantum particles are measured in a predetermined order. See also para [0037], [0042]).

Regarding Claim 16, the combined teachings of Priess and Stapleton disclose the computer-implemented method of Claim 12.
Priess further teaches wherein determining the manipulation indictor for each of the plurality of historical events further comprises determining the manipulation indicator based further on historical event data and one or more lists that indicate entities that have manipulated previous events (Fig. 1; [Abstract]: The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score [the risk score corresponds to the manipulation indicator]).

Regarding Claim 17, Priess discloses a computer program product comprising non-transitory computer-readable code including ([1214]: When received within a computer system via one or more computer-readable media, such data and/or instruction-based expressions of the above described components may be processed by a processing entity (e.g., one or more processors) within the computer system in conjunction with execution of one or more other computer programs): a first set of codes for causing a classical computer processor to 
receive first data associated with a plurality of historical events having occurred over a predetermined period of time (Fig. 2A; [Abstract]: Risk engines are coupled to the platform and receive event data and risk data from data sources;  [0063]: The risk engine 202 is a real-time event processor that receives data of user events or a set of events); 
a second set of codes for causing a classical computer processor to use Artificial Intelligence (AI) including at least one Machine Learning (ML) classification algorithm to determine, based at least in part on the first data, a manipulation indictor for each of the plurality of historical events (Fig. 8; [Abstract]: The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score [the risk score corresponds to the manipulation indicator]); 
a third set of codes for causing a quantum computer processor to receive the first data and the manipulator indicator for each of the historical events ([1213]: Furthermore, aspects of the FPS may be embodied in microprocessors having software-based circuit emulation…  quantum devices, and hybrids of any of the above device types; ([0060]: The risk engine 202 is a real-time event processor that receives data of user events or a set of events… The risk engine 202 calculates a risk score using the event data and the user account model. The risk engine 202 uses the risk score and details of the observed event to update the user account model); 
However, Priess does not explicitly teach “a fourth set of codes for causing a quantum computer processor to, based on at least a portion of the first data, transform each of the plurality of historical events into a qubit sequence having a predetermined number of qubits; a fifth set of codes for causing a quantum computer process to entangle the qubits in the qubit sequence with qubits in a primary qubit sequence; a sixth set of codes for causing a quantum computer processor to generate, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators; a seventh set of codes for causing a quantum computer process to, in response to receiving second data associated with a pending event requiring event commitment decisioning, perform, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence, in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, and assigning to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence; and an eighth set of codes for causing a classical computing processor to determine, in real- time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator.”
On the other hand, in the same field of endeavor, Stapleton teaches
a fourth set of codes for causing a quantum computer processor to, based on at least a portion of the first data, transform each of the plurality of historical events into a qubit sequence having a predetermined number of qubits (Fig. 2A; [0168]: The quantum communications circuitry 212 may be any device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit qubits from or to any other device or circuitry in communication with the apparatus 200. See also para [0037]); 
a fifth set of codes for causing a quantum computer process to entangle the qubits in the qubit sequence with qubits in a primary qubit sequence ([0006]: Each entangled quantum particle in the first set of entangled quantum particles may be entangled with a respective entangled quantum particle in a second set of entangled quantum particles associated with a second computing device. See also para [0030]); 
a sixth set of codes for causing a quantum computer processor to generate, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators (Figs. 3A-3C; [0207]: In some embodiments, the quantum one-time pad generation circuitry 224 may include encoding circuitry (e.g. a qubit encoder) configured to generate a quantum one-time pad comprising a set of entangled quantum particles (e.g., qubits, qutrits, qudits) and store the set of entangled quantum particles in a set of quantum storage cells; [0222]: In some embodiments, the UI circuitry 234 may be configured to generate QEA GUI data based on data and electronic information associated with one or more quantum particles); 
a seventh set of codes for causing a quantum computer process to, in response to receiving second data associated with a pending event requiring event commitment decisioning, perform, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence ([0208]: In some embodiments, the quantum one-time pad generation circuitry 224 may be further configured to store a second quantum one-time pad in a second quantum authentication device… one or more quantum particles in the second quantum one-time pad are entangled with one or more respective quantum particles in the first quantum one-time pad), 
in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence ([Abstract]: measuring at least a subset of a first set of entangled quantum particles, wherein one or more quantum particles in the first set of quantum particles is entangled with a respective quantum particle in a second set of quantum particles associated with a second computing system; [0192]: The quantum basis determination circuitry may include hardware components designed or configured to determine, select, choose, or identify: a quantum basis or set of quantum bases for measuring quantum particles. See also para [0033]-[0040]), and
 assigning to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence ([0193]: In some embodiments, the quantum basis determination circuitry includes hardware components designed or configured to generate a control signal indicative of the determined set of quantum bases (or, in some instances, an instruction to measure quantum particles based on the determined set of quantum bases) [the control signal corresponds to the manipulation indicator]); and 
an eighth set of codes for causing a classical computing processor to determine, in real- time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator ([0177]: In some embodiments, the QC detection alert control signal may be configured to instruct, or cause, the UI circuitry 234 to generate QC detection alert GUI data (e.g., an electronic notification, e-mail, pop-up display, audible alarm) and transmit the generated QC detection alert GUI data to the input-output circuitry 206 , and the input-output circuitry 206 may be configured to receive the QC detection alert GUI data and display the received QC detection alert GUI data on one or more display screens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Priess to incorporate the teachings of Stapleton to include “a fourth set of codes for causing a quantum computer processor to, based on at least a portion of the first data, transform each of the plurality of historical events into a qubit sequence having a predetermined number of qubits; a fifth set of codes for causing a quantum computer process to entangle the qubits in the qubit sequence with qubits in a primary qubit sequence; a sixth set of codes for causing a quantum computer processor to generate, in a quantum computing environment, an entangled list of the qubit sequences that includes, for each of the historical events, an association between the qubit sequences and the manipulation indicators; a seventh set of codes for causing a quantum computer process to, in response to receiving second data associated with a pending event requiring event commitment decisioning, perform, in real-time: based on at least a portion of the second data, transforming the pending event into the primary qubit sequence, in response to transforming the pending event into the primary qubit sequence, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, and assigning to the pending event, as indicated in the entanglement list, the manipulation indicator associated with the historical event having the qubit sequence that is most entangled with the primary qubit sequence; and an eighth set of codes for causing a classical computing processor to determine, in real- time to receiving notification of the pending event, an event commitment decision based on the assigned manipulation indicator.”
The motivation for doing so would be to improve session authentication, as recognized by Stapleton ([0005] of Stapleton: Computing systems, computing apparatuses, computer-implemented methods, and computer program products are disclosed herein for quantum one-time pad generation, quantum entanglement random number generation (QERNG), and quantum entanglement authentication (QEA) for improved session authentication).

Regarding Claim 18, the combined teachings of Priess and Stapleton disclose the computer program product of Claim 17, wherein the seventh set of codes is further configured to cause the quantum computer processor to determine which historical event has a qubit sequence that is most entangled with the primary qubit sequence by determining which historical event has a qubit sequence that changes most in response to transforming the pending event into the primary qubit sequence ([0033]: For example, the second computing device may measure the subset of the second set of entangled quantum particles based on the set of quantum bases that corresponds to the set of quantum bases identified by the electronic identification received from the first computing device; [0192]: The quantum basis determination circuitry may include hardware components designed or configured to determine, select, choose, or identify: a quantum basis or set of quantum bases for measuring quantum particles; [0046]: QKD is a real-time quantum cryptographic technique.  See also para [0193],  [0168]).

Regarding Claim 19, the combined teachings of Priess and Stapleton disclose the computer program product of Claim 17, wherein the seventh set of codes is further configured to cause the quantum computing process to iteratively perform, in real-time, determining which historical event has a qubit sequence that is most entangled with the primary qubit sequence, wherein the determining occurs one of (i) a predetermined number of iterations, or (ii) iteratively until achieving a predetermined level of confidence that the qubit sequence is the most entangled ([0047]: In some embodiments, the present disclosure relates to a QERNG system configured to provide for, among other features disclosed herein, QEA between the QERNG system and a client device based on synchronized tokens comprising entangled quantum particles, where the host system and the client device generate new numbers according to a predetermined cycle (e.g., every 60 seconds, every 5 minutes) based on their respective token (e.g., by measuring quantum particles stored or maintained in corresponding quantum storage cells). See also para [0037], [0042], [0135])..

Regarding Claim 20, the combined teachings of Priess and Stapleton disclose the computer program product of Claim 17, wherein the second set of codes is further configured to determine the manipulation indicator based further on historical event data and one or more lists that indicate entities that have manipulated previous events (Fig. 1; [Abstract]: The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score [the risk score corresponds to the manipulation indicator]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168